
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.16

SUBLEASE AGREEMENT


        This sublease (the "Sublease"), dated as of January 22, 2002 is made
between the Sublandlord and Subtenant listed in Article I below.

Defined Terms; Background

        1.    Each reference in this Sublease to the capitalized terms set forth
below shall have the meanings given to them in this Article I.

Sublandlord:   RSA Security, Inc., a Delaware corporation (formerly known as
Security Dynamics Technologies, Inc.)
Sublandlord's Address for Payment of Rent and Notices:
 
36 Crosby Drive
Bedford, MA 01730
Attn: CFO
 
 
With a copy of Notices to:
Robert Tuchmann
Hale and Dorr LLP
60 State Street
Boston, MA 02109
Subtenant:
 
Serena Software, Inc., a Delaware corporation
Subtenant's Notice Address:
 
Serena Software, Inc.
until the Commencement Date:
500 Airport Blvd., 2nd Floor
Burlingame, CA 94010
after the Commencement Date:
2755 Campus Drive, 3rd Floor
San Mateo, CA 94403
Master Lease:
 
Lease dated December 19, 1997 between Peninsula Office Park, L.P. and Security
Dynamics Technologies, Inc., a copy of which, with certain portions redacted
therefrom, is attached hereto as Exhibit A.
Master Landlord:
 
EOP-Peninsula Office Park, L.L.C.
Master Leased Premises:
 
26,728 rentable square feet ("RSF") on the 3rd floor of the building located at
2755 Campus Drive, San Mateo, CA (the "Building").
Subleased Premises:
 
The entire Master Leased Premises as shown on the plan attached hereto as
Exhibit B.
Sublease Commencement Date:
 
April 1, 2002. Tenant will have prior access to the Subleased Premises to make
Subtenant improvements, including telephone and cable work beginning at 5 p.m.
January 29, 2002.
Sublease Term:
 
The expiration of the term of the Master Lease (March 5, 2008).
 
 
 

2

--------------------------------------------------------------------------------


Monthly Base Rent:
 
Two and 25/100 Dollars ($2.25) per RSF for the first three years of the Sublease
Term. Commencing as of the first day of the fourth year of the Sublease Term,
the Monthly Base Rent will increase to the then current market rental rate for
similar office space in the Peninsula Office Park as determined in accordance
with Section 3 below. Monthly Base Rent shall be abated for the four months
specified in Section 3 below.
Base Year for Expenses and Taxes
 
Calendar year 2002.
Pro Rata Share:
 
33.56%.
Security Deposit Amount:
 
One Hundred Twenty Thousand Two Hundred Seventy-six and No/100 Dollars
($120,276.00).
Permitted Uses:
 
General office purposes.
Excluded Sections of the Master Lease:
 
The following matters set forth in "Basic Lease Information": Term, Base Rent,
Base Year, Security Deposit, Tenant's Address for Notices, Existing Tenant;
Sections: 1.2 (regarding Master Landlord's construction obligation), 2, 3.1, 4,
35(a) (prior to the 4thyear of the Sublease), 36(a), 38 and 39; and Exhibit B
(with respect to Master Landlord's work in Common Areas and those sections
dealing with construction of Sublandlord's initial leasehold improvements.)
Parking Spaces Available to Subtenant:
 
Subtenant shall have the non-exclusive use of 88 parking spaces in accordance
with Section 37 of the Master Lease.
Brokers:
 
Cornish and Carey Commercial and Colliers International.

        2.    Sublandlord is the tenant under the Master Lease. Sublandlord and
Subtenant wish to enter into a sublease of the Subleased Premises on the terms
and conditions set forth herein.

Agreements

        NOW, THEREFORE, the parties agree as follows:

3.    SUBLEASED PREMISES

        Sublandlord hereby subleases to Subtenant, on the terms and conditions
set forth in this Sublease, the Subleased Premises. Sublandlord shall deliver
the Subleased Premises to Subtenant on the Sublease Commencement Date with all
building systems serving the Premises in good working condition, broom clean,
but otherwise in such "AS IS, WHERE IS" condition as exists as of the date of
this Sublease, free of all occupants other than Subtenant. Subtenant
acknowledges that Sublandlord has made no other representations or warranties
concerning the Subleased Premises or the Building or their fitness for
Subtenant's purposes, except as expressly set forth in this Sublease. The taking
of possession of the Subleased Premises shall be deemed Subtenant's
acknowledgement that the same have been delivered in a good and tenantable
condition. Sublandlord agrees that Subtenant shall have access to the Sublease
Premises prior to the Sublease Commencement Date, beginning at 5 p.m. on January
29, 2002 to and including March 31, 2002, to make Subtenant Improvements,
including telephone and cable work. Sublandlord represents that all
improvements, additions, alterations and other work done by it to the Sublease
Premises was done with the Master Landlord's consent and with all necessary
permits and approvals.

3

--------------------------------------------------------------------------------


4.    SUBLEASE TERM

        The term of this Sublease shall commence on the Commencement Date and
continue for the Sublease Term unless terminated prior to such date pursuant to
the terms hereof or pursuant to law. Promptly following the actual Commencement
Date and upon request of Sublandlord, Sublandlord and Subtenant shall jointly
execute a written declaration specifying the actual Commencement Date.

5.    RENT

        Subtenant shall pay to Sublandlord the Monthly Base Rent (pro rated in
the case of any partial calendar month at the beginning or end of the Term,
based upon the actual number of days in the month), without deduction, offset,
notice, or demand, at Sublandlord's Address, or at such other place as
Sublandlord shall designate from time to time by notice to Subtenant. Monthly
Base Rent shall be paid for each calendar month occurring during the term in
advance two (2) business days prior to the first day of the calendar month to
which such Monthly Base Rent is attributable, provided that the installment of
Monthly Base Rent for the second full calendar month of the Sublease Term shall
be payable upon the execution of this Sublease by Subtenant. Notwithstanding the
foregoing, the Monthly Base Rent for April, 2002, February, 2003, March, 2003
and March, 2004 shall be abated. In addition, should more than 20 days elapse
between Subtenant's application for a building permit for Subtenant's initial
alterations and improvements and the date of issuance of the permit, and should
such delay result in the Subleased Premises not being ready for occupancy by
April 1, 2002 because of such delay in issuing the building permit, then
Subtenant shall be entitled to one day without Monthly Base Rent starting on
April 1, 2002 for every two days of such delay up to a maximum of seven days of
free rent.

        All charges, costs, expenses and sums required to be paid or borne by
Subtenant under this Sublease in addition to Base Rent shall be deemed
"Additional Rent," and Base Rent and Additional Rent shall hereinafter
collectively be referred to as "Rent." Subtenant's covenant to pay Rent shall be
independent of every other covenant in this Sublease.

        The Monthly Base Rent for the fourth year of the term commencing on
April 1, 2005 shall be adjusted to the then Fair Market Base Rental as defined
in Section 38(a) of the Master Lease; provided, however, if Fair Market Base
Rental is $2.25 per RSF or less, the Monthly Base Rent shall remain at $2.25 per
RSF for the fourth year of the Term (i.e., the twelve month period commencing on
April 1, 2005). Approximately 30 days prior to the commencement of such lease
year, Landlord and Tenant shall endeavor to agree upon the Fair Market Base
Rental. If they are unable to do so within such 30 days period, the Fair Market
Base Rental shall be determined by three commercial real estate brokers — one
selected by Sublandlord, one by Subtenant and one by the two brokers so
selected. The Fair Market Base Rental shall be the average of the two closest
amounts determined by the brokers. The brokers shall make their determination
within 30 days of the selection of the third broker and any rent adjustment
shall be retroactive to April 1, 2005. Each party shall pay the fee of the
broker which it selected and one half of the fee of the third.

        On April 1, 2006 and April 1, 2007, the Monthly Base Rent for the
succeeding year shall be increased (but not decreased) in accordance with the
change in the cost of living according to the provision of Section 35 of the
Master Lease with appropriate adjustment to the terms of that section to
correspond to the dates and time periods set forth in this paragraph.

        At no time shall the Monthly Base Rent exceed that charged to
Sublandlord under the Master Lease.

6.    EXPENSES AND TAXES

        In addition to Monthly Base Rent Subtenant shall pay to Sublandlord the
Pro Rata share of all Expenses and Taxes (as those terms are defined in the
Master Lease), and all other additional rent and

4

--------------------------------------------------------------------------------


other charges, however described, payable under the Master Lease by Sublandlord
with respect to the Subleased Premises; provided, however, Sublandlord's Base
Year for determining such Expenses and Taxes is 1998 and Subtenant's Base Year
is 2002. Subtenant shall pay such amount with its next installment of Monthly
Base Rent (or the following installment of Monthly Base Rent if Subtenant has
not had at least ten (10) days notice of the additional rent charge. Sublandlord
shall provide Subtenant with copies of Master Landlord's statement as to
Expenses and Taxes. With respect to any portion of the Sublease Term not ending
on the last day of a calendar year or fiscal year, the amount of the Expenses
and/or the Taxes payable to Subtenant shall be pro rated based on a 365 day
year. Upon written request of Sublandlord, Subtenant shall make monthly payments
equal to one-twelfth of Sublandlord's estimate of the Expenses and Taxes that
will be payable for the current year. Such payments shall be made monthly in
advance together with the payments of the Monthly Base Rent due hereunder. Any
surplus shall be promptly refunded to Subtenant and any deficiency shall be
promptly paid by Subtenant to Sublandlord once actual Expenses and Taxes for the
applicable period are finally determined.

7.    INSURANCE/WAIVER OF CLAIMS AND SUBROGATION

(a)During the Sublease Term, Subtenant shall maintain insurance of such types,
in such policies, with such endorsements and coverages, in such amounts as are
set forth in the Master Lease. All insurance policies shall name Master Landlord
and Sublandlord as additional insured and loss payees and shall contain an
endorsement that such policies may not be modified or canceled without thirty
(30) days prior written notice to Master Landlord and Sublandlord. Subtenant
shall promptly pay all insurance premiums and shall provide Sublandlord with
policies or certificates that are acceptable to Sublandlord and Master Landlord
evidencing such insurance upon Subtenant's execution of this Sublease.

(b)In the event Subtenant sustains a loss by reason of fire or other casualty
that is covered by its property insurance policy (or would have been covered had
Subtenant carried the insurance required hereunder), and regardless of whether
such fire or other casualty is caused in whole or in part by the acts or
omissions of Sublandlord or Master Landlord or their agents, servants, employees
or invitees, then Subtenant agrees to look first to the coverage provided by its
insurance proceeds, and Subtenant shall have no right of action against
Sublandlord, Master Landlord, or their agents, servants, employees or invitees,
and no third party shall have any right by way of assignment, subrogation or
otherwise against the party causing such loss; provided, however, in the event
of such claims against Sublandlord, the foregoing release of claims shall only
apply to the extent of insurance proceeds actually collected by such party
(unless such party failed to maintain the coverage required hereunder, in which
event it shall be deemed to have recovered the entire policy amount required
hereunder). In the event Sublandlord sustains a loss by reason of fire or other
casualty that is covered by its property insurance policy, and regardless of
whether such fire or other casualty is caused in whole or in party by the acts
or omissions of Subtenant or its agents, servants, employees or invitees, then
Sublandlord agrees to look first to the coverage provided by its insurance
proceeds, and it shall have no right of actions against Subtenant or its agents,
servants, employees or invitees, and no third party shall have any right by way
of assignment, subrogation or otherwise against Subtenant; provided, however,
the foregoing release of claims shall only apply to the extent of insurance
proceeds actually collected by Sublandlord (unless Sublandlord failed to
maintain the coverage required hereunder, in which event it shall be deemed to
have recovered the entire policy amount required hereunder.) The parties hereto
agree that each of their policies of property insurance shall include a waiver
of subrogation to effectuate this provision.

5

--------------------------------------------------------------------------------

8.    SECURITY DEPOSIT

(a)Subtenant shall deliver to Sublandlord, concurrently with Subtenant's
execution of this Lease, an unconditional, clean, irrevocable standby letter of
credit (the "L-C") in the initial amount of the Security Deposit Amount (the
"Security Deposit"), which L-C shall be issued by a money-center bank that is
acceptable to Sublandlord, and which L-C may be presented for payment in a U.S.
location acceptable to Sublandlord. The L-C shall be in form and content as
attached hereto as Exhibit C for a term of not less than one year. Subtenant
shall pay all expenses, points and/or fees incurred by Subtenant in obtaining
the L-C.

(b)The L-C shall be held by Sublandlord as security for the faithful performance
by Subtenant of all the terms, covenants, and conditions of this Sublease to be
kept and performed by Subtenant during the Sublease Term. If Subtenant defaults
with respect to any provisions of this Sublease, including, but not limited to,
the provisions relating to the payment of Rent, or if Subtenant fails to renew
the L-C at least thirty (30) days before its expiration, Sublandlord may, but
shall not be required to, draw upon all or any portion of the L-C for payment of
any Rent or any other sum in default, or for the payment of any amount that
Sublandlord may spend or may become obligated to spend by reason of Subtenant's
default; or to compensate Sublandlord for any other loss, cost or damage that
Sublandlord may suffer by reason of Subtenant's default. The use, application or
retention of the L-C, or any portion thereof, by Sublandlord shall not prevent
Sublandlord from exercising any other right or remedy provided by this Sublease
or by law, it being intended that Sublandlord shall not first be required to
proceed against the L-C, and shall not operate as a limitation on any recovery
to which Sublandlord may otherwise be entitled. If any portion of the L-C is
drawn upon, Subtenant shall, within ten (10) days after written demand therefor,
reinstate the L-C to the amount then required under this Lease, and Subtenant's
failure to do so shall be a default under this Sublease. The L-C or the balance
remaining if it has been drawn upon by Sublandlord as herein provided, shall be
returned to Subtenant within ten (10) days following the later of the expiration
of the Sublease Term or the vacating of the Subleased Premises by Subtenant.

9.    USE OF PREMISES

        Subtenant shall use and occupy the Subleased Premises only for the
Permitted Uses, and only to the extent permitted by the Master Lease and all
laws governing or affecting Subtenant's use of the Subleased Premises.

10.  PROVISION OF SERVICES

        No services are currently included in Monthly Base Rent or Expenses
except for those provided by Master Landlord to Sublandlord under the Master
Lease. If Sublandlord furnishes the Subleased Premises or Subtenant with any
additional services upon request of Subtenant, Sublandlord shall charge
Subtenant a reasonable charge therefor, and Subtenant shall pay the additional
charge with the next installment of Monthly Base Rent (or the following
installment of Monthly Base Rent if Subtenant has not had at least ten (10) days
notice of the additional rent charge).

11.  CONDITION OF PREMISES; TRADE FIXTURES

        Subtenant shall have the right to furnish and install any trade fixtures
that are necessary for the conduct of its business; provided, however, that at
the termination of this Sublease, Subtenant shall remove such trade fixtures and
restore the Subleased Premises at Subtenant's sole cost to the state and
condition in which they existed on the Commencement Date, ordinary wear and tear
excepted. If Subtenant fails to comply with the provisions of the Master Lease,
Sublandlord may make such repairs or restoration, and the reasonable cost
thereof shall be additional rent payable by Subtenant on

6

--------------------------------------------------------------------------------


demand. All trade fixtures shall be and remain the property of Subtenant,
provided that any such trade fixtures remaining on the Premises after the
expiration or termination of the term hereof shall be deemed abandoned by
Subtenant and shall, at Sublandlord's option, become the property of Sublandlord
without payment therefor.

12.  ALTERATIONS AND IMPROVEMENTS

        Sublandlord shall have no obligation to make any alterations or
improvements to the Premises for Subtenant's use or occupancy thereof; however,
Sublandlord shall reimburse Subtenant for up to $150,000.00 of actual paid
invoices reflecting alterations or improvements made by Subtenant to the
Subleased Premises on or before August 31, 2002. In addition, Sublandlord shall
cooperate with Subtenant to assist in Subtenant's reuse of Sublandlord's network
cabling and in resolving any questions regarding the compliance of the Subleased
Premises with applicable life safety codes. Notwithstanding any provisions of
the Master Lease to the contrary, Subtenant shall not make any alterations,
additions, improvements or installments in the Subleased Premises without in
each instance obtaining the prior written consent of both Master Landlord and
Sublandlord, which consent shall not be unreasonably withheld, delayed or
conditioned. Sublandlord hereby consents to Subtenant's initial proposed
alterations, additions and improvements shown on Exhibit D. If Sublandlord and
Master Landlord consent to any such alterations, improvements or installations,
Subtenant shall perform and complete such alterations, improvements and
installations at its expense, in compliance with applicable laws and the Master
Lease. If Subtenant performs any alterations, improvements or installations
without obtaining the prior written consent of both Master Landlord and
Sublandlord, Sublandlord (or Master Landlord) may remove such alterations,
improvements or installations, restore the Subleased Premises and repair any
damage arising from such removal or restoration, and Subtenant shall be liable
for all costs and expenses incurred in the performance of such removal, repairs
or restoration. At the Master Landlord's option, all alterations, additions and
improvements (except trade fixtures) shall be and remain the property of the
Master Landlord upon installation and shall be surrendered to the Master
Landlord upon the termination of this Sublease, or (if the Master Landlord has
so advised Subtenant at the time it consented to such alterations, additions or
improvements) shall be removed by Subtenant and the Premises restored to their
condition on the Commencement Date. If the Master Landlord requires such removal
and restoration and Subtenant fails to comply with such requirement, Sublandlord
may undertake such removal and restoration and Subtenant shall be liable to
Sublandlord for all costs and expenses incurred by the Sublandlord in connection
therewith.

13.  SUBORDINATION TO MASTER LEASE

        This Sublease shall at all times be subject and subordinate to the terms
and provisions of the Master Lease. Except for the Excluded Sections of the
Master Lease and except as otherwise set forth in this Sublease, all of the
terms and conditions contained in the Master Lease are hereby incorporated
herein by this reference as terms and conditions of this Sublease, except that
references in the Master

7

--------------------------------------------------------------------------------


Lease to the terms listed in Column A below shall be deemed to be references to
the terms set forth in this Sublease listed in the same row in Column B below:

Column A


--------------------------------------------------------------------------------

  Column B

--------------------------------------------------------------------------------

Lease   Sublease Landlord   Sublandlord Tenant   Subtenant Term   Sublease Term
Base Rent   Monthly Base Rent (which amount shall be annualized where the
context so admits) Premises   Subleased Premises Commencement Date   Sublease
Commencement Date

        References within the first two (2) sentences of Master Lease
Section 21.1 to "Landlord" shall, however, be construed to refer solely to
Master Landlord, and such references in the remainder of said Section shall be
deemed to refer to both Master Landlord and Sublandlord.

        Subtenant shall not cause a default under the Master Lease and shall use
reasonable efforts to prevent its employees, agents, contractors or invitees
from causing a default under the Master Lease.

        Notwithstanding any other provision of this Sublease, Sublandlord, as
sublandlord under this Sublease, shall have the benefit of all rights, waivers,
remedies and limitations of liability enjoyed by Master Landlord, as the
landlord under the Master Lease, but (i) Sublandlord shall have no obligation
under this Sublease to perform the obligations of Master Landlord, as landlord
under the Master Lease, including, without limitation, any obligation to provide
services or maintain insurance; (ii) Sublandlord shall not be bound by any
representations or warranties of the Master Landlord under the Master Lease;
(iii) in any instance where the consent of Master Landlord, as the landlord
under the Master Lease, is required under the terms of the Master Lease, the
consent of Sublandlord and Master Landlord shall be required; (iv) Sublandlord
shall not be liable to Subtenant for any failure or delay in Master Landlord's
performance of its obligations, as landlord under the Master Lease.

        Upon the default by Subtenant in the full and timely payment and
performance of its obligations under the Sublease, Sublandlord may exercise any
and all rights and remedies granted to Master Landlord by the Master Lease with
respect to default by the Tenant under the Master Lease. In the event that
Subtenant breaches any of the terms, conditions or covenants of this Sublease or
of the Master Lease and fails to remedy such breach within twenty (20) days
after written notice, Sublandlord shall have the right, but not the obligation,
to cure such breach and charge Subtenant for the costs incurred thereby, which
costs Subtenant shall pay to Sublandlord upon demand. Subtenant shall not commit
or suffer any act or omission that will violate any of the provisions of the
Master Lease. If the Master Lease terminates for any reason, this Sublease shall
terminate and the parties shall be relieved of any further liability or
obligation under this Sublease; provided, however, that Subtenant shall pay to
Sublandlord all sums due and accrued under this Sublease as of the termination
date.

        Notwithstanding any contrary provision of this Sublease, (i) in any
instances where Master Landlord, as landlord under the Lease, has a certain
period of time in which to notify Sublandlord, as tenant under the Master Lease,
whether Master Landlord will or will not take any particular action,
Sublandlord, as landlord under this Sublease, shall have an additional five
(5) business days after receiving such notice in which to notify Subtenant
(except in the case of a request by Subtenant for consent by Sublandlord to a
Transfer, in which event Sublandlord shall so notify Subtenant within fifteen
(15) days), (ii) in any instance where Sublandlord, as tenant under the Master
Lease, has a certain period of time in which to notify Master Landlord as
landlord under the Master Lease, Subtenant, as tenant under this Sublease will
notify both the Master Landlord and Sublandlord within

8

--------------------------------------------------------------------------------


the time prescribed in the Master Lease, (iii) in any instance where a specific
grace period is granted to Sublandlord, as tenant under the Master Lease, before
Sublandlord is considered in default under the Master Lease, Subtenant, as
tenant under this Sublease, shall be deemed to have a grace period that is three
(3) days less than Sublandlord had before Subtenant is considered in default
under this Sublease, but in no event shall any grace period be reduced to less
than five days unless the relevant period under the Master Lease is six (6) days
or less, in which case the period under this Sublease shall be two (2) days less
than the period provided to Sublandlord under the Master Lease. In no event
shall Master Landlord or Sublandlord be liable for any consequential damages
suffered by Subtenant in connection with any breach of this Sublease or
otherwise.

14.  ATTORNEYS' FEES; OTHER FEES

        If Sublandlord or Subtenant shall commence an action against the other
arising out of or in connection with this Sublease, the prevailing party shall
be entitled to recover its costs of suit and reasonable attorneys' fees.

15.  NOTICES OR DEMANDS

        All notices and demands under this Sublease shall be in writing and
shall be effective (except for notices to Master Landlord, which shall be given
in accordance with the provisions of the Master Lease) upon the earlier of
(i) receipt at the Sublandlord's Notice Addresses or the Subtenant's Notice
Addresses, or the notice address of the Master Landlord set forth in the Master
Lease, as the case may be, by the party being served, or (ii) upon delivery
being refused. All such notices or demands shall be sent by United States
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service that provides tracking and proof of
receipt. Either party may change its address for notices and demands under this
Sublease by ten (10) days' notice to the other party.

16.  SIGNAGE

        If approved by the Master Landlord, Subtenant may be listed, at
Subtenant's sole cost and expense, on the alphabetical directory board or other
directory device listing tenants in the main lobby of the Building. Subtenant
may also install, at Subtenant's sole cost and expense, a sign of Subtenant's
name and standard logo on the main entry to the Subleased Premises, subject to
Master Landlord's written approval, and in compliance with all applicable laws
and codes. Subtenant shall not place any other sign in or on the Building or the
Subleased Premises without the prior written consent of Sublandlord and Master
Landlord. Subtenant acknowledges that it has no rights to any monument sign
referenced in Section 41 of the Master Lease unless Subtenant obtains Master
Landlord's approval therefor.

17.  MASTER LANDLORD'S CONSENT

        This Sublease is expressly conditioned upon the receipt of Master
Landlord's written consent hereto. Subtenant agrees to cooperate with
Sublandlord in providing such information as is necessary to satisfy such
condition and to execute all agreements reasonably requested by Master Landlord
in connection therewith.

18.  CHOICE OF LAW

        This Sublease shall be governed by the laws of the State of California.

9

--------------------------------------------------------------------------------


19.  ENTIRE AGREEMENT

        This Sublease, together with any exhibits and attachments hereto and the
Master Lease, constitutes the entire agreement between Sublandlord and Subtenant
relative to the Subleased Premises, and this Sublease and the exhibits and
attachments may be altered, amended or revoked only by an instrument in writing
signed by both Sublandlord and Subtenant. Sublandlord and Subtenant agree hereby
that all prior or contemporaneous oral discussions, letters or written documents
between and among themselves and their agents and representatives relative to
the subleasing of the Subleased Premises are merged in or revoked by this
Sublease.

20.  SUCCESSORS AND ASSIGNS

        This Sublease shall inure to the benefit of and be binding upon the
respective heirs, administrators, executors, successors and assigns of the
parties hereto; provided, however, that this provision shall not be construed to
allow an assignment or subletting that is otherwise specifically prohibited
hereby.

21.  SECTION AND PARAGRAPH HEADINGS

        The section and paragraph headings are included only for the convenience
of the parties and are not part of this Sublease and shall not be used to
interpret the meaning of provisions contained herein or the intent of the
parties hereto.

22.  REPRESENTATIONS AND WARRANTIES; AUTHORITY

        Sublandlord and Subtenant each represent and warrant to the other that
the individual(s) executing and delivering this Sublease on its behalf is/are
duly authorized to do so and that this Sublease is binding on Subtenant and
Sublandlord in accordance with its terms. Simultaneously with the execution of
this Sublease, Subtenant shall deliver evidence of such authority to Sublandlord
in a form reasonably satisfactory to Subtenant.

        Sublandlord represents and warrants that (i) to Sublandlord's actual
knowledge, Master Landlord is not in material default under the Master Lease,
nor has any event occurred which, after any applicable notice and/or the
expiration of any grace period, shall constitute a material default by Master
Landlord under the Master Lease; and (ii) to Sublandlord's actual knowledge,
Sublandlord is not in material default under the Master Lease, nor has any event
occurred which, after any applicable notice and/or the expiration of any grace
period, shall constitute a material default by Sublandlord under the Master
Lease.

        Except as expressly set forth in this Sublease, no representation or
warranty has been given by either party, its agents and representatives, with
respect to the subject matter of this Sublease, and neither party has relied
upon any representations or warranty not expressly set forth herein.

23.  BROKERS

        Sublandlord and Subtenant each represent and warrant to the other that
it has not dealt with any broker other than the Brokers identified in Article I
hereof in connection with the consummation of this Sublease. Sublandlord and
Subtenant each shall indemnify and hold harmless the other against any loss,
damage, claims or liabilities arising out of the inaccuracy of its
representation or the breach of its warranty set forth in the previous sentence.
Sublandlord shall be solely responsible for the payment of the brokerage
commission due to the Brokers pursuant to a separate written agreement.

10

--------------------------------------------------------------------------------


24.  NO OFFER

        The submission of this Sublease or some or all of its provisions for
examination does not constitute an option or an offer to enter into this
Sublease, it being understood and agreed that neither Sublandlord or Subtenant
shall be legally bound hereunder unless and until this Sublease has been
executed and delivered by both Sublandlord and Subtenant, and then approved by
Master Landlord.

        IN WITNESS WHEREOF, the parties have caused this Sublease to be signed
by their duly authorized representatives to be effective on the date first set
out above.

Sublandlord:   Subtenant:

RSA SECURITY, INC.
 
SERENA SOFTWARE, INC.
By:
 
 
By:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


Print Name:
 
 
Print Name:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


Print Title:
 
 
Print Title:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


Date:
 
 
Date:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------




List of Exhibits


Exhibit A   —   Master Lease Exhibit B   —   Plan showing Subleased Premises
Exhibit C   —   Form of L-C Exhibit D   —   Subtenant's Initial Alterations,
Additions and Improvements

12

--------------------------------------------------------------------------------

Master Landlord's Consent

        The undersigned Master Landlord under the Master Lease (as defined in
the above Sublease) hereby consents to such Sublease, on the terms and
conditions stated herein.

Master Landlord:

EOP-PENINSULA OFFICE PARK, L.L.C.
By:


--------------------------------------------------------------------------------


Print Name:


--------------------------------------------------------------------------------


Print Title:


--------------------------------------------------------------------------------


Date:


--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------




EXHIBIT C


IRREVOCABLE STANDBY LETTER OF CREDIT


LETTER OF CREDIT NO.:   [INSERT NUMBER] DATE OF ISSUE:   [INSERT DATE]
APPLICANT:   Serena Software, Inc. BENEFICIARY:   RSA Security, Inc. AMOUNT:  
$120,276.00 EXPIRATION DATE   [INSERT DATE] PLACE FOR PRESENTATION OF DOCUMENTS:
  [INSERT LOCAL ADDRESS]

        BANK HEREBY ESTABLISHES AN IRREVOCABLE STANDBY LETTER OF CREDIT IN FAVOR
OF THE BENEFICIARY BY ORDER AND FOR THE ACCOUNT OF THE APPLICANT FOR A SUM OR
SUMS NOT TO EXCEED $                         IN THE AGGREGATE.

        THIS CREDIT IS AVAILABLE WITH BANK AGAINST THE PRESENTATION OF DRAFTS
DRAWN AT SIGHT, SIGNED BY THE BENEFICIARY, AND ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

1.THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2.THE WRITTEN STATEMENT PURPORTEDLY SIGNED BY THE BENEFICIARY STATING THAT:

        "BENEFICIARY IS ENTITLED TO DRAW UNDER THIS LETTER OF CREDIT PURSUANT TO
THE TERMS OF THAT CERTAIN SUBLEASE BETWEEN RSA SECURITY, INC. AND SERENA
SOFTWARE, INC. DATED JANUARY    , 2002 WITH RESPECT TO PROPERTY LOCATED AT 2755
CAMPUS DRIVE, SAN MATEO, CALIFORNIA.

        PARTIAL DRAWINGS MAY BE MADE UNDER THIS LETTER OF CREDIT.

        IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE
DEEMED AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR ONE YEAR PERIODS FROM THE
PRESENT EXPIRATION DATE HEREOF, UNLESS, AT LEAST 30 DAYS PRIOR TO ANY SUCH
EXPIRATION DATE, WE SHALL NOTIFY YOU IN WRITING BY CERTIFIED MAIL OR COURIER
SERVICE AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT TO CONSIDER THIS
IRREVOCABLE LETTER OF CREDIT RENEWED FOR ANY SUCH ADDITIONAL PERIOD. UPON
RECEIPT BY YOU OF SUCH NOTICE, YOU MAY DRAW HEREUNDER BY MEANS OF YOUR DRAFT(S)
ON US AT SIGHT, SIGNED BY THE BENEFICIARY, ACCOMPANIED BY A STATEMENT, SIGNED BY
THE BENEFICIARY, STATING THAT:

        AS OF THE DATE OF THIS DRAWING, THE BENEFICIARY HAS NOT RECEIVED A
SUBSTITUTE LETTER OF CREDIT OR OTHER INSTRUMENT ACCEPTABLE TO THE BENEFICIARY AS
SUBSTITUTE FOR BANK LETTER OF CREDIT NO. [INSERT L/C NO.]

        NOTWITHSTANDING THE ABOVE, THE FINAL EXPIRATION DATE SHALL BE NO EARLIER
THAN                        , 200    [SIXTY DAYS AFTER EXPIRATION DATE].

        THIS LETTER OF CREDIT IS TRANSFERABLE. YOU MAY TRANSFER THIS LETTER OF
CREDIT TO YOUR TRANSFEREE OR SUCCESSOR AT NO COST TO YOU OR YOUR TRANSFEREE.
APPLICANT SHALL BE RESPONSIBLE FOR THE PAYMENT OF ANY TRANSFER FEE AND ANY OTHER
REQUIREMENTS RELATIVE TO THE UCP 500 (AS HEREINAFTER DEFINED) AND U.S.
GOVERNMENT REGULATIONS.

2

--------------------------------------------------------------------------------


        IN THE EVENT THIS LETTER OF CREDIT IS TRANSFERRED, THE TRANSFEREE SHALL
BE THE BENEFICIARY HEREOF AND DRAFTS AND DOCUMENTS PURSUANT HERETO MUST BE
EXECUTED BY A REPRESENTATIVE OF THE TRANSFEREE.

        ALL DRAFTS, ACCOMPANYING DOCUMENTS AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED UNDER THIS LETTER OF CREDIT MUST BE MARKED: "DRAWN UNDER BANK LETTER
OF CREDIT NO. [INSERT L/C NO.]"

        ALL DRAFTS AND ACCOMPANYING DOCUMENTS MAY BE REPRESENTED AT, AND ALL
COMMUNICATIONS WITH RESPECT TO THIS LETTER OF CREDIT SHALL BE IN WRITING AND
DELIVERED TO, OUR OFFICES AT [INSERT ADDRESS OF A BANK LOCATION ACCEPTABLE TO
BENEFICIARY].

        THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING,
AND SUCH UNDERTAKING SHALL NOT BE IN ANY WAY MODIFIED, AMENDED OR AMPLIFIED BY
REFERENCE TO ANY DOCUMENT, INSTRUMENT OR AGREEMENT REFERRED TO HEREIN OR IN
WHICH THIS LETTER OF CREDIT IS REFERRED TO OR TO WHICH THIS LETTER OF CREDIT
RELATES, AND ANY SUCH REFERENCE SHALL NOT BE DEEMED TO INCORPORATE HEREIN BY
REFERENCE ANY DOCUMENT, INSTRUMENT OR AGREEMENT. BANK SHALL HAVE NO OBLIGATION
TO INVESTIGATE THE FACTUAL REPRESENTATIONS CONTAINED IN A DRAW REQUEST.

        WE HEREBY ENGAGE WITH YOU THAT ALL DRAFTS DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS CREDIT WILL BE DULY HONORED IF DRAWN AND PRESENTED FOR
PAYMENT AT THE OFFICES SPECIFIED ABOVE ON OR BEFORE THE EXPIRATION DATE OF THIS
LETTER OF CREDIT.

        EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS CREDIT IS SUBJECT TO
THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION),
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (THE "UCP 500").

3

--------------------------------------------------------------------------------




EXHIBIT D


SUBTENANT'S INITIAL ALTERATIONS,
ADDITIONS AND IMPROVEMENTS


15

--------------------------------------------------------------------------------




QuickLinks


SUBLEASE AGREEMENT
List of Exhibits
EXHIBIT C
IRREVOCABLE STANDBY LETTER OF CREDIT
EXHIBIT D
SUBTENANT'S INITIAL ALTERATIONS, ADDITIONS AND IMPROVEMENTS
